Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 1 of 7

ST EARLE aus Con Renumieiecrs

Debtor name JIMENEZ ARMS, INC.

 

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

 

Case number (ifknown) 20-10752-ABL

 

QO Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

 

 

 

| Summary of Assets

1, Sehedule A/B: Assets-Reai and Personal Property (Official Form 208A/B)

ja. Real property:
Copy line 88 from Schedule AB... ccccssissssssssssersssssssssssessssecssssescsssseenssevesssuusssssussessvissssesessessitesssavsessstesesteersestees $ 0.00

ib. Total personal property:
Copy line 91A from Schedule AMR. vcccccscccsscsscsscsscssceessssecsuessessessuessvessessssctssssccescessstussevsitssttsenessraseseesseseeseessce $ 33,688.20

1c. Total of all property:
Copy line 92 from Schedule AMB.ccccscecccccsscsssssesscssecssessssscsseessesnersnnessssssusvacastessasssasssissnuesavarcestussutattaausatsattesscsses $ 33,688.20

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Do.ciccceccccccccccccccccscscoesees $ 0.00

3. Schedule E/F: Creclitors Who Have Unsecured Claims (Officlal Form 206E/F)

3a. Total claim amounts of priority unsecured claims:

 

Copy the total claims from Part 1 from line 5a of Schedule E/E...ccccccccccccccossssssssssssssssscevscecescecssssvesssvusseressszsececc $ 924,436.87 |
3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule EVF....ceccsssecsssscececcscecccesssesseeseeees +$ 1,398,110.21 ;
4. Total abilities ooo ne cccccccasscscscceesesesesescensssenesssssssvecescevansntsvasasesassususasasssatsauavansceyesssussusvatnaaseasscecesseeeeeescees
Lines 2+ 3a + 3b $ __ 2,322,547.08

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright {c} 1996-2020 Best Case, LLC - www.bestease.com Best Case Sankruptcy

 

 
Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 2 of 7

Fill in this information to Identify the reer ,

Debtorname JIMENEZ ARMS, INC.

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number (ifknown} 20-10752-ABL
( Check if this is an

amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/15

Disclose ail property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit, Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. lf an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

iets Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 
  

CI No. Go te Part 2.
@ Yes Fill in the information below.

 

 

 

 

 

 

 

 

All cash or cash equivaients owned or controlled by the debtor Current value of
debtor's Interest
2. Cash on hand _ $100.00
3. Checking, savings, money market, or financial brokerage accounts (identify aff)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. BANK OF AMERICA CHECKING #6981 CHECKING 6981 $4,183.89
3.2. BANK OF AMERICA CHECKING #8849 CHECKING 8849 $284.99
3.3. BANK OF AMERICA SAVINGS #8852 SAVINGS 8852 $153.41
4. Other cash equivalents (/dentify ail)
5. Total of Part 4. $4,722.29

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. .

  

fete Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

No. Go to Part 3.
© Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestease.com Best Gase Bankruptcy

 
Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 3 of 7

Debtor JIMENEZ ARMS, INC. Case number (if known) 20-10752-ABL

Name

 

 

Accounts receivable
10, Does the debtor have any accounts receivable?

CONo. Go to Part 4,
I Yes Filf in the information below.

11. Accounts receivable

11a. 90 days old or less: 19,576.50 . 0.00 =...

 

face amount doubtful or uncollectible accounts

$19,576.50

 

42, Total of Part 3.
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

f Investments

 

$19,576.50

 

 

 

13. Does the debtor own any investments?

HE No. Go to Part 5.
C1 Yes Fill in the information below.

a Inventory, excluding agriculture assets

 

 

18. Does the debtor own any inventory {excluding agriculture assets}?

No. Go to Part 8.
O Yes Fill in the information below.

mee Farming and fishing-related assets (other than titled motor vehicles and land)

 

 

27, Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and lana)?

Bl No. Go to Part 7.
[J Yes Fill in the information below.

f Office furniture, fixtures, and equipment; and collectibles

 

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

(1 No. Go to Part 8.
fl Yes Fill in the information below.

General description Net book value of Valuation method used Current value of

debtor's interest for current value

(Where available)
39. Office furniture

40. Office fixtures

debtor's interest

 

 

 

41. Office equipment, including all computer equipment and

communication systems equipment and software

CURRENT OFFICE INVENTORY — $9,389.41 NIA _ $9,389.47
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;

books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections: other collections, memorabilia, or collectibles

43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

$9,389.41

page 2

Best Case Bankruptcy

 

 
Debtor

44,

45.

Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 4 of 7

JIMENEZ ARMS, INC. Case number (known) 20-10752-ABL

 

Name

Is a depreciation schedule available for any of the property listed in Part 7?
Hi No

0 Yes

Has any of the property listed in Part 7 been appraised by a professional within the last year?
EA No
0 Yes

 

ga Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

BANo. Goto Part 9.
0 Yes Fill in the information below.

  

Dace

my Real property

 

54. Does the debtor own or lease any real property?

CI No. Go to Part 40.
4 Yes Fill in the information below.

 

 

 

 

 

56. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation methed used Current vatue of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest {Where available}
description such as Assessor In property
Parcel Number {APN}, and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.
55.1. WAREHOUSE BEING
RENTED - PENDING
EVICITION
7390 EASTGAGE RD.
HENDERSON, NV
89011 _LESEE $0.00 _ Unknown
56, Total of Part 9. $0.00
Add the current value on lines $8.1 through 55.6 and entries from any additional sheets. ”
Copy the total to line 88. ~
57. Is a depreciation schedule available for any of the property listed in Part 9?
EANo
0 Yes
58.

  

aes
59. Does

HE Nc.

Has any of the property listed in Part 9 been appraised by a professional within the last year?
HNo
OC) Yes

@ intangibles and intellectual property
the debtor have any interests in intangibles or intellectual property?

Go to Part 11.

D1 Yes Fill in the information below,

 

m All other assets

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (¢} 1996-2020 Best Casa, LLC - wew.bestcase.com

page 3

Best Casa Bankruptcy

 
Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 5 of 7

Debtor JIMENEZ ARMS, INC. Case number (if known) 20-10752-ABL

Name

 

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

MI No. Go to Part 12.
C1 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 6 of 7

Debtor JIMENEZ ARMS, INC. Case number (if known) 20-10752-ABL

 

Name

cues Summary

In Part 12 copy all of the totals from the earlier parts of the form

 

 

 

 

Type of property -  Gurrent value of Current value of real
: personal property : property

80. Cash, cash equivalents, and financial assets.

Copy line 5, Part 1 $4,722.29
81. Deposits and prepayments. Copy line 9, Part 2. $0.00
82. Accounts receivable. Copy fine 12, Part 3. $19,576.50
83. Investments. Copy jine 17, Part 4. $0.00
84. Inventory. Copy fine 23, Part 5. $0.00
85. Farming and fishing-related assets. Copy jine 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles.

Copy line 43, Part 7. $9,389.41
87. Machinery, equipment, and vehicles. Copy tine 51, Part 8. $0.00

———- i

88. Real property, Copy fin@ 56, Part Qo. cccccccecccccccccssessssersesseeceestssssacssivevsssnssassesvessesaseenaneana > $0.00
89. Intangibles and intellectual property. Copy fine 66, Part 10. $0.00
90. All other assets. Copy fine 78, Part 17. + $0.00
91. Total. Add lines 80 through 90 for each column __ $33,688.20 | + 91b. $0.00
92. Total of all property on Schedule A/B, Add lines 91a+91b=92 $23,698.20 |
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c} 1995-2020 Best Case, LLC - www.bestcase.cem Best Case Bankruptcy

 
Case 20-10752-abl Doc11 Entered 03/10/20 11:03:49 Page 7 of 7

aT eer eae Sati nt fot

Debtorname JIMENEZ ARMS, INC.

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number (ifknown) 20-10752-ABL

 

LC} Check if this is an
amended filing

 

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

12/15

1. Do any creditors have claims secured by debtor's property?

WH No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
C] Yes. Fill in all of the information balow,

 

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property
Software Copyright (c) 1996-2020 Besl Case, LLC - www. bastcase.com

page 1 of 1
Best Case Bankruptcy

 
